TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00018-CR




                                      Chris Aguilar, Appellant

                                                   v.

                                    The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
         NO. 0991193, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



PER CURIAM

                Appellant Chris Aguilar pleaded guilty to aggravated sexual assault. See Tex. Penal

Code Ann. § 22.021 (West Supp. 2001). The district court adjudged him guilty and assessed

punishment at imprisonment for twenty-five years, as called for in a plea bargain agreement.

Appellant filed a general notice of appeal.

                When a defendant pleads guilty to a felony and the punishment assessed does not

exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal

must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised

by written motion and ruled on before trial, or that the trial court granted permission to appeal. Tex.

R. App. P. 25.2(b)(3). Appellant’s notice of appeal did not comply with this rule and fails to confer

jurisdiction on this Court. Whitt v. State, No. 03-00-00194-CR (Tex. App.—Austin April 19, 2001,

no pet. hist.); see also Cooper v. State, No. 1100-99, slip op. at 6-8 (Tex. Crim. App. April 4, 2001).
              The appeal is dismissed for want of jurisdiction.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: April 26, 2001

Do Not Publish




                                                2